DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 6/29/2022. Claims 1-18 and 20-21 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 10, filed 6/29/2022, with respect to claim objections, title objections, and specification objections (not including Abstract Objections) have been fully considered and are persuasive.  The objections of claims, title, and specification (not including Abstract) have been withdrawn. 

Response to Arguments
Applicant's arguments filed 6/29/2022, with respect to 35 U.S.C. 112(f), have been fully considered but they are not persuasive. The invocation of 35 U.S.C. 112(f) included a notice, 
“This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier…” 
As recited in the previous Office action, the Applicant’s claim language has required the Examiner to interpret the claims with respect to 35 U.S.C. 112(f) despite the lack of the term “means” being recited, and will continue to do so unless the Applicant amends the claims so that the each of the steps in 3-prong analysis are not met, see MPEP § 2181.I.
Applicant’s arguments, see pages 10-12, filed 6/29/2022, with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 12-13, filed 6/29/2022, with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Specification
The abstract of the disclosure is objected to because as currently written, per the amendment of 6/29/2022 “…based on the first designated conditional state.  Responsive to the vehicle entering or leaving a first designated conditional state…” appears to include a typographical error.  The Examiner recommends updating to “…based on [ [the] ] a first designated conditional state.  Responsive to the vehicle entering or leaving [ [ a ] ] the first designated conditional state…” to prevent unnecessary confusion.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
”a monitoring system configured to monitor…” in claim 9.
“a control system configured to control…” in claim 9.
 “the control system is configured to change…” in claim 10.
 “the control system is configured to change…” in claim 11.
 “the control system is further configured to determine…” in claim 15.
 “the control system is configured to stop…” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
[0024]: “The monitoring system 118 includes a controller 124 that represents hardware circuitry that includes and/or is connected with one or more processors … that operate to control different sensors 120, 122 of the monitoring system.”
[0023]: “The control system 101 includes a vehicle controller 114 that represents hardware circuitry that includes and/or is connected with one or more processors … that operate to control movements of the vehicle 102.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US-2008/0288132; hereinafter King; already of record) in view of Kameyama (US-2015/0316390).
Regarding claim 1, King discloses a method (see King at least Abs) comprising: 
monitoring movement of a vehicle as the vehicle moves along a route (see King at least [0021]-[0022]); 
determining whether the vehicle enters or leaves a first designated conditional state (see King at least [0017]-[0022]); 
determining a first fuel efficiency weight and a first emission generation weight based on the first designated conditional state (see King at least [0021]); 
responsive to the vehicle entering or leaving the first designated conditional state, changing engine performance of the vehicle based on the first fuel efficiency weight and the first emission generation weight (see King at least [0022]-[0024]); and 
… changing the first fuel efficiency weight and the first emission generation weight … based on a location of the vehicle in the first designated conditional state (see King at least [0017]-[0024]).
However, while King discloses the adjustment of an operating mode with respect to a corresponding conditional state, King does not explicitly disclose a continual adjustment of the operation mode weights, as detailed in the following:
…repeatedly changing the [weights] as the vehicle moves along the route…
Kameyama, in the same field of endeavor, teaches …repeatedly changing the [weights] as the vehicle moves along the route (see Kameyama at least [0077], [0069], [0055], and Fig 6; which details the selection of operation support data (linked to a vehicle state, such as eco-driving mode) that is appropriate for a vehicle’s current location, the adjustment of operation support data updated recursively along a route until travel is determined to be complete)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fuel efficiency weight and first emission generation weight as disclosed by King with a repeated update as taught by Kameyama to continually maintain an optimized fuel efficiency along a route (see Kameyama at least [0004]-[0007]).
Regarding claim 2, King in view of Kameyama teach the method of claim 1, wherein changing the engine performance includes moving a fuel efficiency away from a first fuel efficiency target by increasing fuel consumption of the vehicle and moving a generation of an emission constituent toward a first emission generation target by concurrently reducing the generation of the emission constituent of the vehicle while moving the fuel efficiency away from the first fuel efficiency target (see King at least [0020]-[0024]).
Regarding claim 3, King in view of Kameyama teach the method of claim 1, wherein changing the engine performance includes moving a fuel efficiency toward a first fuel efficiency target by decreasing fuel consumption of the vehicle and moving a generation of an emission constituent away from a first emission generation target by concurrently increasing the generation of the emission constituent of the vehicle while moving the fuel efficiency toward the first fuel efficiency target and moving the generation of the emission constituent away from the first emission generation target (see King at least [0020]-[0024]).
Regarding claim 4, King in view of Kameyama teach the method of claim 1, wherein the first designated conditional state is one or more of a geographic area, a time, a date, or an atmospheric condition (see King at least [0017]-[0022]).
Regarding claim 5, King in view of Kameyama teach the method of claim 1, wherein changing the engine performance includes reducing or increasing one or more of particulate matter, oxide emissions, carbon monoxide emissions, or sound emissions (see King at least [0017], [0020], and [0024]).
Regarding claim 6, King in view of Kameyama teach the method of claim 1, further comprising: 
determining whether the vehicle enters or leaves a second designated conditional state (see King at least [0017]-[0022]); 
determining a second fuel efficiency weight and a second emission generation weight based on the second designated conditional state (see King at least [0021]); and 
responsive to the vehicle entering or leaving the second designated conditional state, changing the engine performance of the vehicle based on the second fuel efficiency weight and the second emission generation weight (see King at least [0022]-[0024]).
Regarding claim 7, King in view of Kameyama teach the method of claim 6, wherein the first fuel efficiency weight is different than the second fuel efficiency weight, or the first emission generation weight is different than the second emission generation weight (see King at least [0015], [0020]-[0021], and [0023]).
Regarding claim 9, King discloses a vehicle system (see King at least Abs) comprising: 
a monitoring system configured to monitor movement of a vehicle as the vehicle moves along a route, wherein-the monitoring system is configured to determine whether the vehicle enters or leaves a first designated conditional state (see King at least [0017]-[0022]); and 
a control system configured to control engine performance of the vehicle, wherein responsive to the monitoring system determining whether the vehicle enters or leaves the first designated conditional state (see King at least [0012] and [0022]), the control system is configured to: 
determine a first fuel efficiency weight and a first emission generation weight based on the first designated conditional state (see King at least [0021]); 
change the first fuel efficiency weight and the first emission generation weight (see King at least [0022]-[0024]) …
operate the vehicle within the first designated conditional state in response to … the first fuel efficiency weight and the first emission generation weight (see King at least [0020]-[0024]).
However, while King discloses the adjustment of an operating mode with respect to a corresponding conditional state, King does not explicitly disclose a continual adjustment of the operation mode weights, as detailed in the following:
…change the [weights] as the vehicle travels within the first designated conditional state…
… changing the [weights] …
Kameyama, in the same field of endeavor, teaches the following:
…change the [weights] as the vehicle travels within the first designated conditional state (see Kameyama at least [0077], [0069], [0055], and Fig 6; which details the selection of operation support data (linked to a vehicle state, such as eco-driving mode) that is appropriate for a vehicle’s current location, the adjustment of operation support data updated recursively along a route until travel is determined to be complete)…
… changing the [weights] (see Kameyama at least [0077], [0069], [0055], and Fig 6)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fuel efficiency weight and first emission generation weight as disclosed by King with a repeated update as taught by Kameyama to continually maintain an optimized fuel efficiency along a route (see Kameyama at least [0004]-[0007]).
Regarding claim 10, King in view of Kameyama teach the vehicle system of claim 9, wherein the control system is configured to: 
change the engine performance to move fuel efficiency of the vehicle away from a first fuel efficiency target by increasing fuel consumption of the vehicle (see King at least [0020]-[0024]); and 
concurrently move a generation of an emission constituent toward a first emission generation target by reducing the generation of the emission constituent of the vehicle (see King at least [0020]-[0024]).
Regarding claim 11, King in view of Kameyama teach the vehicle system of claim 9, wherein the control system is configured to change the engine performance to move a fuel efficiency of the vehicle toward a first fuel efficiency target by decreasing fuel consumption of the vehicle (see King at least [0020]-[0024]), and to concurrently move a generation of an emission constituent away from a first emission generation target by increasing the generation of the emission constituent of the vehicle (see King at least [0020]-[0024]).
Regarding claim 12, King in view of Kameyama teach the vehicle system of claim 9, wherein the first designated conditional state is one or more of a geographic area, a time, a date, or an atmospheric condition (see King at least [0017]-[0022]).
Regarding claim 13, King in view of Kameyama teach the vehicle system of claim 9, wherein the control system is further configured to: 
determine whether the vehicle enters or leaves a second designated conditional state (see King at least [0017]-[0022]); 
determine a second fuel efficiency weight and a second emission generation weight based on the second designated conditional state (see King at least [0021]); and 
change the engine performance of the vehicle based on the second fuel efficiency weight and the second emission generation weight (see King at least [0022]-[0024]).
Regarding claim 14, King in view of Kameyama teach the vehicle system of claim 13, wherein the first fuel efficiency weight is different than the second fuel efficiency weight (see King at least [0015], [0020]-[0021], and [0023]), or the first emission generation weight is different than the second emission generation weight (see King at least [0015], [0020]-[0021], and [0023]).

Claims 8, 21, 15, 16-17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kameyama as applied to claims 1, 13, and 9, respectively, and further in view of Kolhouse et al. (US-2017/0089274; hereinafter Kolhouse; already of record).
Regarding claim 8, King in view of Kameyama teach the method of claim 1, further comprising: 
determining a first emission generation (see King at least [0021] and [0023]-[0024] where weights are assigned to both fuel economy and emission generation) target (see Kameyama at least [0065] and [0070] which describe operational support data that can be utilized to optimize vehicle characteristics) based on the first emission generation weight (see King at least [0021] and [0023]-[0024] where weights are assigned to both fuel economy and fuel efficiency); and 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the emission generation weight as taught by King in view of Kameyama with an emission generation target as taught by Kameyama to provide a user with notice that their current driving habits do not align with optimized vehicle operation (see Kameyama at least [0073]-[0074]).  Additionally, while Kameyama does not explicitly describe an emission generation target, but rather focuses on fuel efficiency target, the modification of the operation support data to also include emission generation as disclosed by King would have been apparent to provide overall improved driving characteristics for a vehicle, see MPEP § 2143, subsection I.B.
However, neither King nor Kameyama explicitly disclose or teach the following:
…automatically stopping a reduction in a generation of an emission constituent of the vehicle upon reaching the first emission generation target.
Kolhouse, in the same field of endeavor, teaches the following:
…automatically stopping a reduction in a generation of an emission constituent of the vehicle upon reaching the first emission generation target (see Kolhouse at least [0042]-[0043] and [0033] where a desirable emission generation range, which includes a user specified emission generation weight, is established and regulated by actuator responses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission generation weight and corresponding target as taught by King in view of Kameyama with emission generation regulation as taught by Kolhouse to achieve consistent results which are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 21, King in view of Kameyama and Kolhouse teach the method of claim 8, further comprising: repeatedly changing the first fuel efficiency weight (see King at least [0021]-[0024] which updates fuel efficiency weight according to location) and the first emission generation weight (see King at least [0021]-[0024] which updates emission generation weight according to location) as the vehicle moves along the route based on the location of the vehicle in the first designated conditional state (see Kameyama at least [0077], [0069], [0055], and Fig 6; which details the selection of operation support data (linked to a vehicle state, such as eco-driving mode) that is appropriate for a vehicle’s current location, the adjustment of operation support data updated recursively along a route until travel is determined to be complete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first fuel efficiency weight and first emission generation weight as taught by King in view of Kameyama and Kolhouse with a repeated update as taught by Kameyama to continually maintain an optimized fuel efficiency along a route (see Kameyama at least [0004]-[0007]).
Regarding claim 15, King in view of Kameyama teach the vehicle system of claim 13, wherein the control system is further configured to: 
determine a first fuel consumption threshold based on the first designated conditional state (see Kameyama at least [0065]-[0066], [0070], and [0077] which describes a threshold based upon operation support data; operation support data relating to achieving optimized fuel economy; geographical location being one factor in determining the operation support data); and 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system as taught by King in view of Kameyama with a fuel consumption threshold as taught by Kameyama to maintain an optimized fuel efficiency along a route (see Kameyama at least [0004]-[0007]).
However, while King in view of Kameyama teach a fuel consumption threshold based on a designated conditional state, neither reference explicitly discloses or teaches the following:
…determine a second fuel consumption threshold based the second designated conditional state, wherein the first fuel consumption threshold is greater than the second fuel consumption threshold.
Kolhouse, in the same field of endeavor, teaches the following:
…determine a second fuel consumption threshold based the second designated conditional state (see Kolhouse at least [0042]-[0043] and [0046] where module 154 receives criteria 205 which indicates a desirable operating parameter, such as a desirable fuel economy range, that adheres to a predefined threshold. A predefined threshold used to regulate operating parameters is likely to consider factors such as altitude and grade along a route, such information translated from module 158. Altitude and grade are both considered as a designated conditional state, per claim 9, which are used to determine a weight for adjustment between fuel efficiency and emission generation), wherein the first fuel consumption threshold is greater than the second fuel consumption threshold (see Kolhouse at least [0043] and [0046] which describe the thresholds as corresponding to the current criteria 205. As disclosed in King, when the vehicle enters or leaves one zone for another, the weighting assigned to characteristics is updated accordingly, such that a fuel consumption threshold may be either smaller or larger, depending on which zone is entered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designated conditional states as taught by King in view of Kameyama with corresponding fuel consumption thresholds as taught by Kolhouse to provide consistent results that are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 16, King in view of Kameyama teach the vehicle system of claim 9 … based on the first emission generation weight (see King at least [0022]-[0024] which depicts emission generation that is provided a weight).
However, neither King nor Kameyama explicitly disclose or teach the control system is configured to stop a reduction in a generation of an emission constituent of the vehicle upon reaching a first emission generation target…
Kolhouse, in the same field of endeavor, teaches the control system is configured to stop a reduction in a generation of an emission constituent of the vehicle upon reaching a first emission generation target (see Kolhouse at least [0042]-[0043] where a desirable emission generation range is established and regulated by actuator responses)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission generation weight as taught by King in view of Kameyama with emission generation regulation as taught by Kolhouse to achieve consistent results which are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 17, King in view of Kameyama and Kolhouse teach the vehicle system of claim 16, wherein the emission constituent is one or more of particulate matter emissions, oxide emissions, carbon monoxide emissions, or sound emissions (see King at least [0017], [0020], and [0024]).
Regarding claim 18, King discloses a method for controlling a vehicle (see King at least Abs), the method comprising: 
monitoring movement of the vehicle as the vehicle moves along a route (see King at least [0021]-[0022]); 
determining whether the vehicle enters or leaves a designated conditional state, the designated conditional state including one or more of a geographic area, a time, a date, or an atmospheric condition (see King at least [0017]-[0022]); 
determining a fuel efficiency weight and an emission generation weight based on the designated conditional state (see King at least [0021]); and 
responsive to the vehicle entering or leaving the designated conditional state, changing engine performance of the vehicle based on the fuel efficiency weight and the emission generation weight (see King at least [0022]-[0024]); 
wherein changing the engine performance includes moving a fuel efficiency away from a first designated target by increasing fuel consumption of the vehicle and moving a generation of an emission constituent toward a second designated target by reducing the generation of the emission constituent of the vehicle (see King at least [0020]-[0024]); 
…
… [regulating fuel consumption] … during or within the designated conditional state (see King at least [0022]-[0024] where fuel efficiency may be optimized corresponding to the zone in which the vehicle resides in).
However, King does not explicitly disclose the following:
…determining a fuel consumption threshold based on the fuel efficiency weight…
…preventing the fuel consumption from reducing past the fuel consumption threshold to a reduced amount of fuel…
Kameyama, in the same field of endeavor, teaches the following:
…determining a fuel consumption threshold based on the fuel efficiency weight (see Kameyama at least [0070], [0065], and [0077] which describes operational support data indicative of an optimal fuel economy (this serves as a desirable weighting factor for fuel economy); the driver’s fuel economy is then compared against a threshold value which has been established by the operational support data)…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel efficiency weight as disclosed by King with a threshold as taught by Kameyama to maintain an optimized fuel efficiency along a route (see Kameyama at least [0004]-[0007]).
Neither King nor Kameyama explicitly disclose or teach the following:
…preventing the fuel consumption from reducing past the fuel consumption threshold to a reduced amount of fuel…
Kolhouse, in the same field of endeavor, teaches the following:
…preventing the fuel consumption from reducing past the fuel consumption threshold to a reduced amount of fuel (see Kolhouse at least [0042]-[0043] where a desirable fuel economy range is established and regulated by actuator responses)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel efficiency weight as taught by King in view of Kameyama with fuel economy regulation as taught by Kolhouse to achieve consistent results which are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 20, King in view of Kameyama and Kolhouse teach the method of claim 18, further comprising: 
determining an emission generation (see King at least [0021] and [0023]-[0024] where weights are assigned to both fuel economy and emission generation) threshold (see Kameyama at least [0070], [0065], and [0077] which describe operational support data that can be utilized to optimize vehicle characteristics; a driver’s current vehicle conditions are compared against a threshold value which has been established by the operational support data) based on the emission generation weight (see King at least [0021] and [0023]-[0024] where weights are assigned to both fuel economy and fuel efficiency); and   
preventing the generation of the emission constituent less than the emission generation threshold (see Kolhouse at least [0042]-[0043] where a desirable emission generation range is established and regulated by actuator responses) during or within the designated conditional state (see King at least [0022]-[0024] where emission generation may be optimized corresponding to the zone in which the vehicle resides in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the further modify the emission generation weight as taught by King in view of Kameyama with an emission generation threshold as taught by Kameyama to provide a user with notice that their current driving habits do not align with optimized vehicle operation (see Kameyama at least [0073]-[0074]).  Additionally, while Kameyama does not explicitly describe an emission generation target, but rather focuses on fuel efficiency target, the modification of the operation support data to also include emission generation as disclosed by King would have been apparent to provide overall improved driving characteristics for a vehicle, see MPEP § 2143, subsection I.B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the emission generation weight and corresponding threshold as taught by King in view of Kameyama with emission generation regulation as taught by Kolhouse to achieve consistent results which are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/1/2022